Citation Nr: 0812532	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bilateral eye disability claimed as a result of VA 
treatment in October 1993.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bilateral eye disability claimed as a result of VA 
treatment in October 1993.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2006.  A 
transcript of his testimony is associated with the claims 
file.  

This case was remanded to the RO by the Board in January 
2005, July 2006 and July 2007 for additional development and 
adjudicative action.  


FINDINGS OF FACT

1.  The veteran was prescribed eye drops by a medical 
professional at a VA facility in October 1993, but the 
pharmacy inadvertently filled the prescription with ear 
drops; the veteran instilled one ear drop in each eye which 
caused immediate discomfort and redness, but no permanent 
damage.

2.  The veteran's current cataracts and decrease in visual 
acuity are not related to the one-time use of ear drops in 
the eyes in October 1993, and no permanent additional 
disability resulted from the one-time use of the incorrectly 
prescribed ear drops in each eye.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral eye disability claimed as 
a result of VA treatment in October 1993 have not been met.  
38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.361 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notification did not substantially comply with the 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), because the veteran was not specifically requested to 
provide evidence in his possession that pertains to the 
claim.  The RO subsequently corrected that defect by sending 
an additional duty to assist letter to the veteran in 
February 2005, followed by another adjudication of the claim 
in a July 2005 supplemental statement of the case.  

The initial pre-adjudication notice did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection; however, 
no new disability rating or effective date for award of 
benefits will be assigned as the claim for compensation under 
38 U.S.C.A. § 1151 is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  38 U.S.C.A. § 1151

The veteran asserts that he had a current bilateral eye 
disability as a result of negligent treatment by a VA 
facility.  

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

This case has been remanded three times in an attempt to 
obtain an adequate medical opinion addressing whether the 
veteran's current findings of chronic allergic conjunctivitis 
and/or senile cataracts, and/or any other eye condition are 
related to an October 1993 incident where the veteran was 
mistakenly prescribed ear drops for his eyes.  As noted 
below, the preponderance of the evidence in this case, 
including the medical opinions obtained in July 2002, 
February 2005, October 2006, and August 2007 weighs against 
the veteran's claim.  

Historically, VA records from October 7, 1993 reveal that the 
veteran was seen three times that same day.  At the first 
appointment, at 9:00 AM, the veteran was seen for complaints 
of redness, pain, and secretions of the right eye of about a 
one-week duration.  Additionally, the veteran presented with 
upper respiratory infection (URI).  The assessment was upper 
respiratory throat infection with right eye conjunctivitis.  

At 2:35, the veteran returned and reported increased redness 
of both eyes after administration of drops, but according to 
the nurse notes, he apparently left at 2:45, without being 
seen by the physician.  

At 3:50 PM, the veteran returned and explained that he was 
treated earlier that day for a URI and conjunctivitis.  The 
veteran further explained that he received a prescription for 
Neosporin eye drops from the pharmacy, but the pharmacy 
inadvertently prescribed an otic medication.  The veteran put 
one drop in each eye, after which he experienced eye redness 
and discomfort.  He denied any blurred vision.  The 
assessment was bilateral conjunctivitis exacerbated allergic 
response due to irritation from otic drops.  A separate 
October 1993 VA medical record also notes that the veteran 
was prescribed Neosporin, and when he instilled a wrongly 
prescribed otic solution into his eyes, he noticed severe 
irritation.  Additional records from the same day indicate 
that the veteran changed the otic drops at the pharmacy for 
the ophthalmic Neosporin solution.  He was prescribed 
additional medication and also irrigation and referred for a 
consult to optometry in the next 72 hours.  

The veteran was subsequently seen at a VA facility on October 
13, 1993 with 20/20 visual acuity with punctuate keratitis.  
Corresponding eye drops were prescribed and the veteran was 
referred for re-evaluation on October 27, 1993.  Evaluation 
on October 27, 1993 shows that the keratitis was completely 
healed.  The veteran was found to have dry eye syndrome and 
Celluvisc was prescribed.  The veteran was treated again on 
November 8, 1993 and the keratitis was completely healed.  

In February 1998 the veteran complained of blurred vision far 
and near.  The assessment was hyperopia and presbyopia.  In 
October 1999, the veteran presented with complaints of visual 
disturbance and headaches.  There were no findings or 
diagnoses related to cornea or conjunctivae.  

An April 2002 addendum by a VA optometrist indicated that it 
was possible that the veteran's history of chronic 
conjunctivitis was due to otic medication used in the eyes a 
few years ago.  

A July 2002 VA examination report revealed that the veteran 
had visual loss due to bilateral senile cataracts.  There was 
no further evidence of chronic conjunctivitis or keratopathy 
with dry eye syndrome associated with tear deficiency.  The 
examiner pointed out that the veteran's vision was good in 
1999 (20/25 OU).  

In September 2003, the veteran was seen at the VA eye clinic 
due to conjunctivitis that he had developed 3 days earlier.  
His wife also had conjunctivitis.  Treatment was prescribed 
and improvement was noted in a follow-up appointment of 
October 9, 2003.  The diagnosis was allergic/nonspecific 
conjunctivitis, improved.  

A diagnosis of conjunctivitis was also noted in VA records 
from January 2004 and August 2004, along with dry eye 
(keratoconjunctivitis sicca).  

At a February 2005 VA examination, the veteran continued to 
complain of a burning sensation and dryness, that he believed 
was related to the 1993 otic Neosporin event.  After 
examining the veteran's eyes, the examiner's diagnoses 
included: refractive error; dermatochalasis; posterior 
blepharitis; mild-moderate dry eyes; atrophic nasal 
pterygium, right eye; and bilateral senile cataracts; 
floaters.  The examiner indicated that the loss of vision in 
both eyes was caused by or a result of senile cataracts and 
refractive error.  The veteran's symptoms were caused by the 
posterior blepharitis and dry eyes.  The examiner opined that 
the dry eyes were not caused, nor did they result, from the 
instillation of Neosporin otic for one day, fifteen years 
ago.  

At his personal hearing at the RO in November 2006, the 
veteran continued to insist that his current eye problems 
were related to the otic drop incident of October 1993.  

A VA examination report from August 2007 shows that the 
examiner extensively reviewed the veteran's claims file and 
summarized all of the aforementioned medical evidence of 
record as part of the examination report.  The examiner 
explained that the veteran's bilateral senile cataracts, 
referred to in the July 2002 VA examination report, was 
entirely age-related.  The examiner provided the following 
opinion:

It is quite clear, deriving from this 
revision, that the evidence does not 
support the claim for any permanent 
damage and/or consequences in this 
veteran's eye or visual acuity from 
having instilled one drop in each eye, 
one time only, of an otic, instead of an 
ophthalmic solution that was incorrectly 
dispensed by VA pharmacy, not incorrectly 
prescribed by physician, mistake that 
appears to have been corrected that same 
day, and veteran given treatment that 
cleared completely his initial symptoms.  
It is medically unfeasible that a 
condition acutely developed 10 years 
later, in 2003, had any relationship to 
that incident with no visible symptoms or 
manifestations during those previous ten 
years.  

The only evidence weighing in favor of the veteran's claim is 
a medical opinion from April 2002 and the veteran's own 
belief that his current eye condition is related to the 1993 
otic drop incident, and/or that he has permanent chronic 
disability that was caused by the mix-up in October 1993.  
The April 2002 VA medical record shows a diagnosis of 
allergic conjunctivitis.  The examiner noted that there was a 
possible history of chronic conjunctivitis due to otic 
medication used in the eyes a few years ago.  This opinion is 
not probative as no rationale whatsoever was provided to 
support that opinion, and the examiner opined only that the 
possibility of a relationship existed, not that there was at 
least a 50 percent or more likelihood of a relationship 
between the ear drops instilled in the eyes and chronic 
conjunctivitis.  

Similarly, the veteran's own statements regarding additional 
disability associated with the use of the otic drops are also 
of no probative value.  Although the veteran is competent to 
testify as to his experiences and symptoms, such as having 
redness and irritation immediately after the October 1993 
otic drop incident, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether he incurred 
permanent additional disability as a result of the use of 
otic drops in his eyes, nor is he competent to conclude that 
his current eye disabilities are related to the otic drop 
incident in October 1993.  

Moreover, the veteran's lay evidence is heavily outweighed by 
VA medical opinions in July 2002, February 2005, October 
2006, and August 2007, all of which determined that there was 
no relationship between the veteran's visual acuity and/or 
conjunctivitis, and his one-time use of otic drops in his 
eyes in October 1993.  

The VA examiners' determinations and opinions were based on a 
complete record (at the time they were provided) and outweigh 
the July 2002 opinion and the veteran's own unsupported 
testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).   

The medical evidence demonstrates that the veteran has 
various eye disabilities; however, the competent evidence of 
record does not support the veteran's assertions that he has 
additional eye disability due to improper care, negligence or 
an event not foreseeable as a consequence of VA treatment.  
Rather, the medical evidence demonstrates that the veteran 
has current eye conditions unrelated to the 1993 incident, 
including bilateral senile cataracts, dry eye syndrome, and 
occasional conjunctivitis.  

There is no question that the VA pharmacy dispensed the wrong 
medication to the veteran, and the veteran's one-time use of 
such medication caused temporary eye redness and irritation; 
however, the evidence does not show that this mistake caused 
permanent damage to the eyes resulting in any additional 
disability for which compensation pursuant to 38 U.S.C.A. 
§ 1151 would be warranted.  

The preponderance of the evidence is against the claim for 
compensation pursuant to 38 U.S.C.A. § 1151; there is no 
doubt to be resolved; and compensation under 38 U.S.C.A. 
§ 1151 for additional eye disability due to VA treatment in 
October 1993 is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  




ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007) for additional eye disability due to 
VA treatment in October 1993 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


